THE STATE OF TEXAS
                                         MANDATE
TO THE 6TH DISTRICT COURT OF LAMAR COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 3rd
day of December, A.D. 2014, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

Christopher Lee Maxwell, Appellant                        No. 06-14-00167-CR

                   v.                                     Trial Court No. 24592

The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Christopher Lee Maxwell, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 4th day of February, A.D. 2015.

                                                              DEBRA K. AUTREY, Clerk